MEMORANDUM2
William Smith, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional violations stemming from the use of plea agreements entered into prior to adoption of California’s “three strikes” law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and affirm the district court’s conclusion that these claims may not be pursued as part of a section 1983 action, see Heck v. Humphrey, 512 U.S. 477, 483-*57684, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36 L.Ed.2d 439 (1973).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.